Citation Nr: 1437952	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  09-33 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 10 percent prior to March 20, 2012, and an evaluation in excess of 40 percent thereafter for right lumbar radiculopathy associated with herniated nucleus pulposus.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel




INTRODUCTION

The Veteran served on active duty for training from October 1990 to March 1991 and on active duty from March 1998 to December 1999.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).

When this claim was before the Board in February 2012, it was remanded for additional development and adjudicative action.  While the case was in remand status, a January 2013 rating decision granted a 40 percent evaluation for right lumbar radiculopathy from March 20, 2012.   The claim was remanded again for additional development in October 2013.  The case has since been returned to the Board for further appellate action.

This is a paperless appeal in which the record before the Board consists of electronic files known as Virtual VA and the Veterans Benefits Management Benefits System.

The record raises an informal claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to all of the Veteran's service-connected disabilities (see July 2007 VA 21-4138 Statement in Support of Claim).  The issue of entitlement to a TDIU is not based solely on the disability at issue in this appeal and has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it.  See VAOGCPREC 6-96.  It is referred to the AOJ for appropriate action.


FINDING OF FACT

Throughout the period of the claim, Veteran's right lumbar radiculopathy has been manifested by impairment that most nearly approximates moderately severe incomplete paralysis of the sciatic nerve.


CONCLUSION OF LAW

The criteria for a 40 percent rating, but no higher, for right lumbar radiculopathy have been met for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice, including notice pertaining to the disability-rating and effective-date elements of the claim, in a letter sent in July 2008, prior to the initial adjudication of the claim.  

The record also reflects that the Veteran's service treatment records (STRs), Social Security Administration records, and post-service VA medical records have been obtained.  Pursuant to the Board's February 2012 remand directive, the Veteran was afforded a VA examination in March 2012.  The Board finds the VA examination report adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.)  The March 2012 VA examiner provided all information required for rating purposes.  Therefore, the Board finds that there has been substantial compliance with the February 2012 remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  

The Veteran's right lumbar radiculopathy is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520.

A 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve, a 20 percent evaluation is appropriate for moderate incomplete paralysis of the sciatic nerve, a 40 percent evaluation is appropriate for moderately severe incomplete paralysis of the sciatic nerve, a 60 percent evaluation is appropriate for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy, and an 80 percent evaluation is warranted for complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely lost).  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a, Note Diseases of the Peripheral Nerves.

The rating schedule does not define the terms "mild," "moderate," or "severe." Therefore, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  See 38 C.F.R. § 4.6.

If two disability evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

The Veteran was granted service connection and a 10 percent rating for right lumbar radiculopathy, effective November 2006.  In July 2007, he claimed that the disability warranted an increased rating.  In the November 2008 rating decision on appeal, the 10 percent rating for right lumbar radiculopathy was confirmed and continued.  As noted above, during the pendency of the claim, the rating was increased to 40 percent, effective March 20, 2012.

For the reasons explained below, the Board has determined that an initial rating of 40 percent is warranted for the Veteran's right lumbar radiculopathy throughout the period on appeal.

In November 2006, the Veteran filed a claim for an increased evaluation for herniated nucleus pulposis L3 to S1 with lumbar radiculitis to left leg.  In a January 2007 VA examination, the Veteran reported symptoms of numbness, paresthesias, leg and foot weakness, falls, and radiating pain to the back, shoulders, and neck associated with muscle spasm that limited motion and caused discomfort.  Examination revealed sensory loss in all right leg dermatomes and the examiner diagnosed clinical bilateral lumbar radiculopathy secondary to herniated nucleus pulposis L3 to S1 with lumbar radiculitis to the left leg.  

An October 2007 VA treatment note reflects an assessment of low back pain, with no evidence of radiculopathy, and right knee pain, with complaints of the knee giving out.  

In an August 2008 VA examination, the Veteran alleged that his back condition had worsened and reported lower extremity instability and episodes of falls and near-falls.  The Veteran indicated he had radiating pain into the upper back, bilateral lower extremity edema, numbness, paresthesias, fatigue, leg weakness, and constant stabbing pain that radiated down the legs.  The VA examiner found bilateral spasm, guarding, no atrophy in the thoracic sacrospinalis, pain with motion, and decreased movement with right knee extension, ankle dorsiflexion, plantar flexion, and great toe extension.  Sensory loss was noted in the right lower extremity at the L5 dermatome distribution.  The VA examiner indicated that the Veteran's diagnoses of herniated nucleus pulposus and bilateral radiculopathy had mild effects on the Veteran's traveling, bathing, and dressing; moderate effects on recreation; severe effects on chores and shopping; and prevented exercise and sports.

According to a July 2009 VA emergency department note, the Veteran was seen for stabbing lumbar back pain that radiated to the left buttock and thigh with no noted edema or cyanosis for about one day.  When seen by VA in October 2009, the Veteran reported a fall that caused low back pain and inflammation for three days and was given a diagnostic impression of radiculopathy.  In a December 2009 VA psychology treatment note, it was noted that the Veteran reported being sad and worried due to his back and leg conditions, which were deteriorating and affecting his daily life, social interactions, and self-care.  A January 2010 VA psychology note indicates that the Veteran provided a medical history of herniating four discs in his back in October 1998, which had since caused his legs to fail on several occasions, "becoming numb and making him fall down."  He stated his most recent fall was in November 2009, and that he walked with a cane.  

A February 2010 SSA disability benefits application translation shows that the Veteran reported constant low back pain that radiated down both legs and changed in intensity.  He noted that the pain affected his mood and concentration, impaired sleep, and caused his weight to fluctuate.  He also reported that he was unable to do anything during flare-ups.  

In March 2010, the Veteran received emergency VA treatment for intensified chronic back and cervical pain that was increased by standing and walking and not improving with medication.  

VA physical therapy treatment notes dated from June to August 2010 indicate the Veteran reported feeling increased pain after a June 2010 fall at his house and walking with a cane.  He reported that he performed activities of daily living independently and walked up and down stairs without stair rails.  The Veteran walked independently, with hamstring shortness, and increased lumbar pain and had limited range of motion due to increased pain, especially to the right side during rotation.  The Veteran stated he experienced pain mostly on sitting or standing, with swelling sensation in the feet, and moderate pain in the lower extremities.  

An August 2010 VA treatment note indicates that the Veteran had constant, non-radiating pain that worsened when standing or sitting for prolonged periods.  Imaging of the lumbosacral spine revealed a normal radiographic evaluation and examination noted no edema, erythema, warmth, or palpable masses, no asymmetry, no deformity, no tenderness of paraspinals or spinous process, no trigger points, with full range of motion that was painful in all planes, negative straight leg raise, positive Patrick's test bilaterally, positive fascet loading bilaterally, and diminished sensation over the L4 dermatome on the left leg.  

A November 2010 VA emergency room treatment note indicates that the Veteran reported chronic low back pain that was acutely exacerbated about three days prior in the cervical region, back, and right leg without strenuous exercise, trauma, fall, fevers, chills, motor or sensory deficits, or other symptoms.  

A January 2011 VA examination report indicates that the Veteran's lumbar radiculopathy was progressively worsening.  The Veteran reported experiencing lower back pain and acute flare ups every one or two months that were severe and lasted one to two weeks, during which times he was unable to do anything.  The Veteran also noted fatigue, decreased motion, stiffness, weakness, spasm, spine pain, and radiating pain down the buttocks, bones, inguinal area, and legs.  The examiner found objective abnormalities to include bilateral spasm, guarding, pain with motion, tenderness, and weakness that were not severe enough to cause abnormal gait or spinal contour.

In connection with February 2011 VA treatment, the Veteran reported back pain that extended into his legs causing limited range of motion and limited flexion.  In April 2011, the Veteran complained of low back pain for one day after rapidly changing his position.  He denied acute leg numbness, weakness, or saddle anesthesia.

Pursuant to a February 2012 Board remand directive, the Veteran was afforded another VA examination in March 2012 and was assessed with symptoms of severe, constant and intermittent pain in the right lower extremity, moderate paresthesias in the right lower extremity, and severe numbness in the right lower extremity.  Right ankle plantar flexion and dorsiflexion were 4/5 with no muscle atrophy present, normal deep tendon reflexes, and antalgic gait.  The VA examiner determined that the Veteran's symptoms were manifested by severe incomplete paralysis of the lower radicular group, moderately severe incomplete paralysis of the right sciatic nerve, moderate incomplete paralysis of the right posterior tibial nerve, and moderate incomplete paralysis of the external cutaneous nerve of the right thigh.

The Board concludes that the Veteran is entitled to a 40 percent disability rating for right lumbar radiculopathy for the entire period on appeal.  The Board notes that the Veteran has consistently claimed that his symptoms of constant pain, numbness, and paresthesia have worsened since his January 2007 VA examination.  However, the Veteran's August 2008 and January 2011 VA examination reports do not provide a detailed discussion of the severity of symptoms associated with the Veteran's right lumbar radiculopathy.  The examiners noted the Veteran had instability, episodes of falls, numbness, paresthesia, fatigue, leg weakness, and constant pain; however, there is no indication as to whether this is representative of mild, moderate, moderately-severe, or severe symptoms.  Because the earlier reports are not adequate for rating purposes, the Board finds that that the symptoms described in the most recent examination are indicative of the severity of the symptoms for the entire period on appeal.  As noted in a March 2012 VA examination, the Veteran's right lumbar radiculopathy caused constant severe pain, moderate paresthesias, severe numbness and the Veteran has consistently reported that the right lumbar radiculopathy affected his sleep, driving, ambulation, ability to sit or stand for prolonged periods, and ability to perform activities of daily living.  The March 2012 VA examiner opined that the Veteran's right lumbar radiculopathy was moderately severe based on examination findings.  The Board resolves all doubt in the Veteran's favor and concludes that moderately severe incomplete paralysis of the sciatic nerve has been present throughout the period of the claim.

A higher rating is not warranted because the impairment does not more nearly approximate severe incomplete paralysis of the sciatic nerve.  There is no indication from the record of the presence of impairment that more nearly approximates severe incomplete paralysis of the sciatic nerve.  In this regard, the Board notes that no health care professional has described the incomplete paralysis as severe and no muscular atrophy has been found during the period of the claim.  Therefore, the Board must conclude that the right lumbar radiculopathy has more nearly approximated moderately severe than severe throughout the initial rating period.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Additional Considerations

The Board has considered whether this matter should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected right lumbar radiculopathy, as discussed above, are contemplated by the schedular criteria.  The Veteran's symptoms of pain, numbness, paresthesia, weakness, and functional limitations are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

Finally, the Board has considered the doctrine of reasonable doubt and has resolved such doubt in the Veteran's favor in finding that a 40 percent schedular rating is warranted throughout the period of the claim.


ORDER

The Board having determined that 40 percent rating, but no higher, is warranted for right lumbar radiculopathy throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


